Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an provisional application 62/823,325 on March 25, 2019.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 3, 6 – 18, 21 – 24, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thatcher (US Patent No. 11,061,144). 


Regarding claim 1,
Thatcher teaches an irrigation system comprising: a pipeline including a plurality of pipe spans; (Col. 1, lines 23 – 28: “Modern center pivot and linear irrigation systems generally include interconnected spans (e.g., irrigation spans) supported by one or more tower structures to support the conduits (e.g., water pipe sections). In turn, the conduits are further attached to sprinkler/nozzle systems which spray water (or other applicants) in a desired pattern.” Col. 2, lines 3 – 6: “To address the shortcomings presented in the prior art, the present invention provides a system for providing power and alignment control within an irrigation system having at least two spans and a drive system for moving the spans.”) 
a plurality of drive towers; (Col. 2, lines 6 - 11: “According to a first preferred embodiment, the present invention includes a method for maintaining the alignment of an irrigation system having a plurality of connected spans and a plurality of drive towers for moving the connected span around a center pivot.”) and
a plurality of tower control units, (Col. 5, lines 48 – 54: “To address the shortcomings presented in the prior art, the present invention provides a system for providing power and alignment control within an irrigation system having at least two spans and a drive system for moving the spans. According to a first preferred embodiment, the present invention includes a method for maintaining the alignment of an irrigation system having a plurality of connected spans and a plurality of drive towers for moving the connected span around a center pivot. Alternatively, a linear cart could be substituted for the center pivot.”) 
wherein a particular tower control unit is disposed on a particular drive tower of the plurality of drive towers, wherein the particular drive tower is mechanically coupled to a first pipe span and a second pipe span of the plurality of pipe spans, wherein the particular tower control unit comprises: (Col. 2, lines 3 – 12: “To address the shortcomings presented in the prior art, the present invention provides a system for providing power and alignment control within an irrigation system having at least two spans and a drive system for moving the spans. According to a first preferred embodiment, the present invention includes a method for maintaining the alignment of an irrigation system having a plurality of connected spans and a plurality of drive towers for moving the connected span around a center pivot. Alternatively, a linear cart could be substituted for the center pivot.” Col. 12, lines – 11 – 18: “To address the shortcomings presented in the prior art, the present invention provides a system for providing power and alignment control within an irrigation system having at least two spans and a drive system for moving the spans. According to a first preferred embodiment, the present invention includes a method for maintaining the alignment of an irrigation system having a plurality of connected spans and a plurality of drive towers for moving the connected span around a center pivot. Alternatively, a linear cart could be substituted for the center pivot.” Col. 5, line 62 – Col. 6, line 1: “…a control box 305 and/or a pivot control box 308 which may together house control panels and hardware for implementing aspects of the present invention. For example, the control box 305 may house a control panel (such as control panel 403 shown in FIG. 4), elements of the controller device 138 and further hardware and software for executing aspects of the present invention.”  See also Col. 5, lines 48 – 54 cited above.) 
one or more processors; (Col. 5, lines 48 – 53: “Further the system may preferably include solid state tower boxes 312, 314, 316 (including the solid-state motor controllers, non-contact alignment devices and other components as discussed above) which are preferably interconnected to respective drive unit motors 307, 309, 311. As further shown, the respective drive unit motors 307, 309, 311…” Col. 7, lines 7 – 29: “As further shown in FIG. 4, the RTK error correction data (along with power and control signals provided by the power-line box 416) are preferably first received by intermediate solid-state tower box 404 which preferably receives, processes and thereafter directs the received power to a center drive motor 418. Further, the RTK error correction data is preferably processed by the intermediate solid-state tower box 404 and used to correct/adjust the GPS location data received from the GPS module 405. Likewise, the power and control signals provided by the power-line box 416 are received by the intermediate solid-state tower box 406 which preferably receives, processes and thereafter directs the received power to center drive motor 420. Although not shown, any number of additional intermediate solid-state our boxes may further be incorporated as needed depending on the size of the irrigation system. Regardless of the number of intermediate solid-state toy tower boxes, the RTK error correction data and the power from the power-line bus 416 is preferably finally received at a last regular drive unit solid-state tower box 408 which preferably likewise receives and processes the received RTK error correction data as well as directs the received power to a center drive motor 422.” Col. 8, lines 8 – 11: “…the controllers for each intermediate drive tower 404, 406 preferably control their drive wheels to reduce distance between their current locations the calculated center line 421.”) 
one or more memory units; (Col. 3, lines 22 – 26: “Exemplary solid-state components/materials may include crystalline, polycrystalline and amorphous solids, electrical conductors and semiconductors. Common solid-state devices may include transistors, microprocessor chips, and RAM.”  Col. 5, lines 48 – 52: “Further the system may preferably include solid state tower boxes 312, 314, 316 (including the solid-state motor controllers, non-contact alignment devices and other components as discussed above) which are preferably interconnected to respective drive unit motors 307, 309, 311.”  Col. 4, lines 31 – 42: “an exemplary control device 138 preferably includes a processor 140, a memory 142, a positioning module 151, a data storage module 150 and a network interface 144. The processor 140 provides processing functionality for the control device 138 and may include any number of processors, micro-controllers, or other processing systems. The processor 140 may execute one or more software programs that implement techniques described herein. The memory 142 is an example of  tangible computer-readable media that provides storage functionality to store various data associated with the operation of the control device 138…”) and
communication circuitry configured to transceive one or more signals
between the particular tower control unit and one or more additional tower control units.  (Col. 3, lines 2 – 5: “…"drive unit" may preferably include a number of sub-components including: a motor, a controller, a communication device (such as a PLC or the like) and an alignment device.”  Col. 7, lines 30 – 46: “As further shown in FIG. 4, according to an alternative preferred embodiment, the system of the present may alternatively utilize a separate 120V I-phase or similar power circuit 417 for allowing PLC communications between the main pivot controller 410 and/or the BSM 411 and the solid-state tower boxes 404, 406,408.  According to further preferred embodiments, the power circuit 417 may be an alternative to PLC communications using the power line BUS 416 or in addition to power-line communications. According to alternative preferred embodiments, wireless signals may further be used to transmit RTK error correction data. According to alternative preferred embodiments, electromechanical tower boxes, VFD motor controllers, or the like may be used in place of the solid state tower boxes. Preferably, any such tower boxes contain a PLC module
with the ability to receive GPS signals from the local receiver.” Col. 9, lines 20 – 25: “…a next step 712, each pair of adjacent towers 803, 807 may preferably calculate a straight, center line 810 between themselves (as shown in FIG. SB). At a next step 714, the center drive tower 805 may preferably calculate the relative distance between its current calculated location and the calculated center line 810.” See Col. 7, lines 1 – 29; See also Col. 9, lines 34 – 40. See also figure 4.) 

Regarding claim 2,
Thatcher teaches the elements of claim 1 which claim 2 depends, Thatcher also teaches the tower control unit is housed within an enclosure.  (Col. 5, line 65 – Col. 6, line 5: “…control box 305 may house a control panel (such as control panel 403 shown in FIG. 4), elements of the controller device 138 and further hardware and software for executing aspects of the present invention. Likewise, the pivot control box 308 may house a pivot/control panel (such as pivot/ control panel 402 shown in FIG. 4), elements of the controller device 138, and hardware and software for executing additional aspects of the present invention.”  Col. 6, lines 31 – 39: “As shown, each solid-state tower box 404, 406, 408 preferably further includes a GPS sensor/input 405, 407, 409. It should be understood that solid-state tower boxes are provided as an example and the present invention is not intended to be limited to the use of solid-state tower boxes. For example, electro-mechanical tower boxes may be used in place of the solid-state tower boxes without departing from the scope of the present invention.” See also Col. 5, lines 48 – 52.) 

Regarding claim 3,
Thatcher teaches the elements of claim 2 which claim 3 depends, Thatcher also teaches wherein the enclosure comprises a radome. (Col. 5, lines 48 – 52: “Further the system may preferably include solid state tower boxes 312, 314, 316 (including the solid-state motor controllers, non-contact alignment devices and other components as discussed above) which are preferably interconnected to respective drive unit motors 307, 309, 311.” Examiner’s Note – Specification paragraph 0022 states that the tower control units may consists of radar and/or other non-contact sensor for alignment purposes.) 

Regarding claim 6,
Thatcher teaches the elements of claim 2 which claim 6 depends, Thatcher also teaches the communication circuitry is configured to transceive one or more wireline or wireless signals between the particular tower control unit and one or more additional tower control units.  (Col. 7, lines 30 – 46: “As further shown in FIG. 4, according to an alternative preferred embodiment, the system of the present may alternatively utilize a separate 120V 1-phase or similar power circuit 417 for allowing PLC communications between the main pivot controller 410 and/or the BSM 411 and the solid-state tower boxes 404, 406,408. According to further preferred embodiments, the power circuit 417 may be an alternative to PLC communications using the power line BUS 416 or in addition to power-line communications. According to alternative preferred embodiments, wireless signals may further be used to transmit RTK error correction data. According to alternative preferred embodiments, electromechanical tower boxes, VFD motor controllers, or the like may be used in place of the solid state tower boxes. Preferably, any such tower boxes contain a PLC module with the ability to receive GPS signals from the local receiver.”) 

Regarding claim 7,
Thatcher teaches the elements of claim 1 which claim 7 depends, Thatcher also teaches one or more sensor units, wherein at least some of the tower control units include the one or more sensor units.  (Col. 6, lines 26 – 36: “As shown in FIG. 4, the power/control system of the present invention 400 may preferably include a control/pivot panel 402 which preferably provides control signals and power to a series of intermediate solid-state tower boxes 404, 406 and a last regular drive unit tower box 408. As shown, each solid-state tower box 404, 406, 408 preferably further includes a GPS sensor/input 405, 407, 409. It should be understood that solid-state tower boxes are provided as an example and the present invention is not intended to be limited to the use of solid-state tower boxes.”  Col. 9, lines 54 -55: “According to alternative embodiments, the present invention may utilize analog sensors on each tower.” See also Col. 9, line 55 – Col. 10, line 8.) 

Regarding claim 8,
Thatcher teaches the elements of claim 1 which claim 8 depends, Thatcher also teaches one or more sensor units disposed in a location different than a drive tower.  (Col. 6, lines 26 – 36: “As shown in FIG. 4, the power/control system of the present invention 400 may preferably include a control/pivot panel 402 which preferably provides control signals and power to a series of intermediate solid-state tower boxes 404, 406 and a last regular drive unit tower box 408. As shown, each solid-state tower box 404, 406, 408 preferably further includes a GPS sensor/input 405, 407, 409. It should be understood that solid-state tower boxes are provided as an example and the present invention is not intended to be limited to the use of solid-state tower boxes.”  Col. 9, lines 54 -55: “According to alternative embodiments, the present invention may utilize analog sensors on each tower.” See also Col. 9, line 55 – Col. 10, line 8.)

Regarding claim 9,
Thatcher teaches the elements of claim 7 which claim 9 depends, Thatcher also teaches wherein the one or more sensor units comprise: one or more non-contact sensor units.  (See Col. 6, lines 26 – 36; Col. 9, lines 54 – Col. 10, line 8; Col. 5, lines 48 – 55: “Further the system may preferably include solid state tower boxes 312, 314, 316 (including the solid-state motor controllers, non-contact alignment devices and other components as discussed above) which are preferably interconnected to respective drive unit motors 307, 309, 311. As further shown, the respective drive unit motors 307, 309, 311 preferably provide torque and braking to respective sets of drive wheels 302, 304, 306.”)

Regarding claim 10,
Thatcher teaches the elements of claim 9 which claim 10 depends, Thatcher also teaches the one or more sensor units comprise at least one of a radar sensor unit, a lidar sensor unit, an optical sensor unit, an acoustic sensor unit, an inertial sensor unit, or a hyperspectral sensor unit.  (Col. 10, lines 2 – 8: “…the GPS coordinates reported by the sensor may be adjusted based on the amount of tilt in the tower ( due to terrain slopes) as measured by a co-mounted altimeter and/or gyroscope sensor. Alternatively, if the UPS sensor is mounted closer to the pipe on the tower, then there is no need to compensate for terrain induced tilt.” Col. 12, lines 3 – 10: “receiving first gyroscopic data at the first drive tower; calculating the first corrected location of the first intermediate drive tower using GPS data, the first gyroscopic data and RTK error correction data calculating the distance between the first corrected location and the calculated center line; receiving second gyroscopic data at the second drive tower;” See also Col. 6, lines 26 – 36; Col. 9, lines 54 – Col. 10, line 8 (LORAN device for each tower); Col. 5, lines 48 – 55.) 

Regarding claim 11,
Thatcher teaches the elements of claim 7 which claim 11 depends, Thatcher also teaches the one or more sensor units comprise: one or more contact sensor units.  (Col. 6, lines 10 – 24: “…the sensors 318, 322 may further include optics to allow for the detection of crop type, stage of grown, health, presence of disease, rate of growth and the like. Still further, the system may include ground sensors. Still further, the detection system may further receive data from a connected or remote weather station or the like which is able to measure weather features such as humidity, wind speed, wind direction, pressure, precipitation, temperature and the like. Still further, the system may preferably further include a wired or wireless transceiver/router 324, 325 for receiving and transmitting signals between system elements and for receipt of RF/satellite signals. Further, the preferred system of the present invention may alternatively further include additional elements mounted to the span 310 such as additional sensors and the like.”) 

Regarding claim 12,
Thatcher teaches the elements of claim 11 which claim 12 depends, Thatcher also teaches the one or more sensor units comprise at least one of a temperature sensor unit, a vibration sensor unit, a torque sensor unit, voltage sensor unit, amperage sensor unit, soil moisture sensor unit, soil nutrient sensor unit, humidity sensor unit, and evapotranspiration sensor unit. (Col. 6, lines 10 – 24: “…the sensors 318, 322 may further include optics to allow for the detection of crop type, stage of grown, health, presence of disease, rate of growth and the like. Still further, the system may include ground sensors. Still further, the detection system may further receive data from a connected or remote weather station or the like which is able to measure weather features such as humidity, wind speed, wind direction, pressure, precipitation, temperature and the like. Still further, the system may preferably further include a wired or wireless transceiver/router 324, 325 for receiving and transmitting signals between system elements and for receipt of RF/satellite signals. Further, the preferred system of the present invention may alternatively further include additional elements mounted to the span 310 such as additional sensors and the like.” See figure 3.)

Regarding claim 13,
Thatcher teaches the elements of claim 7 which claim 13 depends, Thatcher also teaches the one or more sensor units are configured to measure one or more signals indicative of one or more operational conditions. (alignment) (Col. 5, lines 49 – 55: “…tower boxes 312, 314, 316 (including the solid-state motor controllers, non-contact alignment devices and other components is discussed above) which are preferably interconnected to respective drive unit motors 307, 309, 311. As further shown, the respective drive unit motors 307, 309, 311 preferably provide torque and braking to respective sets of drive wheels 302, 304, 306.”  Col. 9, lines 54 – 61: “According to alternative embodiments, the present invention may utilize analog sensors on each tower. For example, a LORAN device could be located on each tower and the system may then, for example, utilize the three-tower alignment algorithm in conjunction with the triangulation data from the LORAN devices. Further, LORAN could also be utilized as a backup to the GPS sensors, in case the GPS sensors failed or became unavailable.” ) 

Regarding claim 14,
Thatcher teaches the elements of claim 13 which claim 14 depends, Thatcher also teaches the one or more processors are configured to determine one or more operational conditions of at least one of one or more drive towers or one or more pipe spans based on the measured one or more signals indicative of the one or more operational conditions. (Col. 8, lines 23 – 51: “…the calculations and adjustments by the drive towers 404, 406 in accordance with the present invention may be continually performed in real time to maintain alignment. Additionally, the BSM at the base 401 preferably continually sends out real-time kinematics (RTK) signals to all of the downstream towers to allow each tower controller to correct GPS errors in real-time.  According to an alternative preferred embodiment, the speed of a drive wheel may be controlled by adjusting or changing the programmed average speed of the drive wheel. In this way, a selected drive wheel may be programmed to stay in alignment longer even though the speed of the wheel may differ from other drive wheels. For example, this may be accomplished by waiting until a given drive wheel is 10 cm behind and then adjusting/increasing the average speed of the drive wheel until it is 10 cm ahead. The present invention may thus continually update the programmed average speed of each tower as necessary and may continually cycle between location detection and updating of programmed average speeds of each tower to minimize the misalignment of towers.
According to further preferred embodiments, the alignment algorithm of the present invention may operate when the machine is still or during the operation and running of the irrigation system. Further, the algorithm and system of the present invention may be used to initially align the towers every time the machine is started (i.e., at the beginning of the machine movement) rather than real-time, during the machine movement).”  See Figure 4.)

Regarding claim 15,
Thatcher teaches the elements of claim 13 which claim 15 depends, Thatcher also teaches the communication circuitry of the particular drive tower is configured to transmit a control signal to one or more portions of at least one of the particular drive tower or one or more additional drive towers to adjust a state of at least one of the particular drive tower or the one or more additional drive towers based on the one or more operational conditions.  (Col. 8, lines 23 – 51: “…the calculations and adjustments by the drive towers 404, 406 in accordance with the present invention may be continually performed in real time to maintain alignment. Additionally, the BSM at the base 401 preferably continually sends out real-time kinematics (RTK) signals to all of the downstream towers to allow each tower controller to correct GPS errors in real-time.  According to an alternative preferred embodiment, the speed of a drive wheel may be controlled by adjusting or changing the programmed average speed of the drive wheel. In this way, a selected drive wheel may be programmed to stay in alignment longer even though the speed of the wheel may differ from other drive wheels. For example, this may be accomplished by waiting until a given drive wheel is 10 cm behind and then adjusting/increasing the average speed of the drive wheel until it is 10 cm ahead. The present invention may thus continually update the programmed average speed of each tower as necessary and may continually cycle between location detection and updating of programmed average speeds of each tower to minimize the misalignment of towers. According to further preferred embodiments, the alignment algorithm of the present invention may operate when the machine is still or during the operation and running of the irrigation system. Further, the algorithm and system of the present invention may be used to initially align the towers every time the machine is started (i.e., at the beginning of the machine movement) rather than real-time, during the machine movement).”  See Figure 4. See also Col. 9, lines 34 – 61.)

Regarding claim 16,
Thatcher teaches the elements of claim 13 which claim 16 depends, Thatcher also teaches the wherein the communication circuitry of the particular drive tower is configured to transmit a notification to at least one of a gateway, a remote server, or a user device based on the one or more operational conditions. (Col. 4, lines 49 – 57: “The network interface 144 provides fm1ctionality to enable the control device 138 to communicate with one or more networks 149 through a variety of components such as wireless access points, transceivers and so forth, and any associated software employed by these components (e.g., drivers, configuration software, and so on). As shown, a preferred system of the present invention a include a satellite transceiver 159 or the like for receiving direct satellite communications.” See also Stewart Col. 7, lines 29 – 55; cited below for claim 5.) 

Regarding claim 17,
Thatcher teaches the elements of claim 13 which claim 17 depends. Thatcher also teaches that at least wherein the operational condition comprises an
alignment condition between a first pipe span and a second pipe span. (Col. 2, lines 3 – 6: “To address the shortcomings presented in the prior art, the present invention provides a system for providing power and alignment control within an irrigation system having at least two spans and a drive system for moving the spans.” See also Thatcher claim 1.) 

Regarding claim 18,
Thatcher teaches the elements of claim 17 which claim 18 depends. Thatcher also teaches that at the particular tower control unit comprises a sensor unit configured to measure one or more signals indicative of an alignment condition between the first pipe span and the second pipe span. Col. 9, lines 54 - 61: “According to alternative embodiments, the present invention may utilize analog sensors on each tower. For example, a LORAN device could be located on each tower and the system may then, for example, utilize the three-tower alignment algorithm in conjunction with the triangulation data from the LORAN devices. Further, LORAN could also be utilized as a backup to the GPS sensors, in case the GPS sensors failed or became unavailable.”  See also Abstract, Col. 1, line 56 – Col. 2, line 32, and Claim 1.) 

Regarding claim 21,
Thatcher teaches the elements of claim 13 which claim 21 depends. Thatcher also teaches that at least wherein the operational condition comprises the
velocity of one or more drive towers. (Col. 8, lines 8 – 29: “At a next step 614, the controllers for each intermediate drive tower 404, 406 preferably control their drive wheels to reduce distance between their current locations the calculated center line 421. For example, as shown in FIG. SC, a first intermediate tower 404 is preferably controlled to reduce its speed so that the distance between itself and the center line 421 is reduced as the irrigation machine moves in a given direction 420. This may preferably be accomplished by adjusting the duty cycle of a start-stop motor, by reducing the RPM of a constant-move (variable speed) motor such as a switch reluctance motor or an induction motor driven by a variable frequency drive or by like methods. Similarly, a second intermediate tower 406 may preferably be controlled to increase its speed to reduce the distance between itself and the center line 421. Preferably, the calculations and adjustments by the drive towers 404, 406 in accordance with the present invention may be continually performed in real time to maintain alignment. Additionally, the BSM at the base 401 preferably continually sends out real-time kinematics (RTK) signals to all of the downstream towers to allow each tower controller to correct GPS errors in real-time.” See also Col. 8, lines 30 – 43.) 

Regarding claim 22,
Thatcher teaches the elements of claim 21  which claim 22 depends. Thatcher also teaches that at the particular tower control unit comprises a sensor unit configured to measure one or more signals indicative of the velocity of one or more drive towers. (Col. 8, lines 8 – 43)

Regarding claim 23,
Thatcher teaches the elements of claim 13  which claim 23 depends. Thatcher also teaches that at the operational condition comprises the geospatial position of one or more drive towers. (Col. 6, lines 5 – 9: “The system of the present invention may also include GPS receivers 320a-d for receiving positional data and indirect crop sensors 318, 322 which preferably may include optional moisture sensors…” Col. 6, lines 31 – 33: “As shown, each solid-state tower box 404, 406, 408 preferably further includes a GPS sensor/input 405, 407, 409.”) 

Regarding claim 24,
Thatcher teaches the elements of claim 23 which claim 24 depends. Thatcher also teaches that at the particular tower control unit comprises a sensor unit configured to measure one or more signals indicative of the geospatial position of one or more drive towers. (Col. 6, lines 6 – 39. See also Col. 9 and overall Thatcher and “GPS” or global positioning system (GTS).) 

Regarding claim 31,
Thatcher teaches the elements of claim 1  which claim 31 depends. Thatcher also teaches that the irrigation system comprises at least one of a center-pivot irrigation system, a lateral irrigation system, or a pivoting lateral irrigation system. (Col. 1, lines 22 – 25: “Modern center pivot and linear irrigation systems generally include interconnected spans (e.g., irrigation spans) supported by one or more tower structures to support the conduits (e.g., water pipe sections).” Figures 1 and 3.) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Wilson (US Patent No. 8,204,630), herein “Wilson.” 

Regarding claim 4,
Thatcher teaches the elements of claim 2 which claim 4 depends. Thatcher does not teach a reversibly coupled control unit. However, Wilson does teach at at least some of the tower control units (modular control unit) include a base configured to reversibly mechanically couple the enclosure to a portion of a drive tower1.  (Col. 4, lines 24 – 34: “FIG. 3 illustrates one embodiment of a modular sprinkler controller 104 that includes a base unit 116 and two add-on modules 120a-b. The base unit 116 and each of the add-on modules 120a-b include valve terminals 112 for connection of wires to control sprinkler valves 108 (shown in FIG. 2). As illustrated in FIG. 3, the base unit 116 and each of the add-on modules 120a-b include a common valve terminal 132a-c to complete the circuit with the valves. As noted above, the common valve terminal 132a could be positioned on the base unit 116 without any common valve terminals 132b-c on the add-on modules 120a-b or vice versa.”  Col. 4, lines 51 – 62: “The base unit 116 and each of the add-on modules 120a-b include one or more communication connection points 244a-e for communicating with add-on modules 120a-b, such as recessed and protruding communication connection points 244a-e, as shown in FIG. 3. Of course, other types of connection points 244a-e may be utilized, such as a hybrid connection point (not shown) that includes both recessed and protruding portions. In the illustrated embodiment, the base unit 116 includes only a single connection point 244a, and each add-on module 120a-b includes two connection points 244b-e.”  See also Col. 5, lines 27 – 34 and claim 1.  Examiner’s Note - Figure 3 shows the controllers that are reversibly attachable. See also figure 4.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot irrigation system that has multiple spans wherein each tower has a control unit or solid state tower box that communicates with the main pivot controller via a bus or power line communications as in Thatcher with having modular multiple control units with a base unit wherein the irrigation control units are reversibly attachable as in Wilson in order to easily add on modules and quickly replace a sprinkler controller. (Col. 1, lines 26 – 44)

Regarding claim 32,
The elements of claims 1 and 4 have nearly the same elements as claim 32. Thatcher teaches the elements of claim 1, and Wilson teaches the elements of claim 4.  Therefore Thatcher and Wilson teach the limitations of claim 32.    

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of James G. Stewart II et al. (US Patent No. 11,326,867), herein “Stewart.” 

Regarding claim 5,
Thatcher teaches the elements of claim 2 which claim 5 depends. Thatcher does not teach a visual indicator to indicate the operational condition of the tower. However, Stewart does teach at least some of the tower control units includes one or more visual indicators located on an external surface of the enclosure and configured to indicate an operational condition of the at least some of the tower control units to a user. (Col. 13, lines 40 -55: “In various embodiments, the detection circuitry 420 may include an analog detection circuit configured to identify which of the plurality of wheeled irrigation towers is the misaligned wheeled irrigation tower. For example, the detection circuitry 420 may include one or more operational amplifiers or buffers. For example, a set of operational amplifiers may be tuned with threshold voltages corresponding to the wheeled irrigation towers (e.g., threshold voltages with approximately at 100 to 150 millivolt (mV) difference for each wheeled irrigation tower). For instance, the set of operational amplifiers may drive circuitry that indicates the misaligned wheeled irrigation tower. In an example, the operational amplifiers may drive an array of light emitting diodes (LEDs) to activate, deactivate, and/or change colors to indicate which of the wheeled irrigation towers is the misaligned wheeled irrigation tower.” Col. 7, lines 51 – 55: “In certain embodiments, there may be one light, such as an LED light, that corresponds to each wheeled irrigation tower 106 with the lights arranged (e.g., arranged in a linear fashion) to correspond to the arrangement of the pivot 104.” Examiner’s Note – Each tower has their own alignment circuitry which may also include the LED indicator lights.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot irrigation system that has multiple spans wherein each tower has a control unit or solid state tower box that communicates with the main pivot controller via a bus or power line communications as in Thatcher with a pivot irrigation system with an array of lights corresponding to each tower that indicates whether the irrigation towers are misaligned as in Stewart in order to communicate) information regarding a misaligned wheeled irrigation tower 108. (Col. 7, lines 67 – Col. 8, line 1)
	
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Wilson in further view of Stewart. 

Regarding claim 33,
The elements of claims 1, 4 and 5 have nearly the same elements as claim 33. Thatcher teaches the elements of claim 1; Wilson teaches the elements of claim 4; and Stewart teaches the elements of claim 5. Therefore Thatcher, Wilson, and Stewart teaches the limitations of claim 33.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot irrigation system that has multiple spans wherein each tower has a control unit or solid state tower box that communicates with the main pivot controller via a bus or power line communications as in Thatcher with having modular multiple control units with a base unit wherein the irrigation control units are reversibly attachable as in Wilson with a pivot irrigation system with an array of lights corresponding to each tower that indicates whether the irrigation towers are misaligned as in Stewart in order to communicate) information regarding a misaligned wheeled irrigation tower 108. (Col. 7, lines 67 – Col. 8, line 1)


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Peterson (US Patent No. 4228955) herein “Peterson.” 

Regarding claim 19,
Thatcher teaches the elements of claim 13 which claim 19 depends. Thatcher does not teach a detection of a possible collision situation. However, Peterson does teach at the operational condition comprises a collision condition. (Col. 2, lines 18 -32: “FIG. 1 shows the mobile irrigator designated generally as 10 disposed on a plot of land 1 having a plurality of man made structures 2 and naturally occuring obstacles 3. The mobile irrigator 10 comprises a plurality of irrigation pipe segments 11 mounted for movement on wheeled support members 12. The irrigator 10 is rotated about a central pivot point which is normally an irrigation tower 13 by a mobile unit 14. Mounted on the pipe segment 11 are a plurality of control devices 15 which are connected to the mobile unit 14 via electrical connections 16. The control devices 15, which are well known in the art, sense the alignment of the pipe segments 11, and shut down the mobile unit 14 when a certain degree of misalignment is present in the system 10.” Col. 3, line 45 – Col. 4, line 9: “As can be seen in FIG. 4, the elongated bracket 35 extend perpendicular to and beyond the sides of the pipe segment 11, a substantial distance; to space the portions of the lanyard 37, which are parallel to the pipe segment, and which contact the striker pole, on either side of the pipe. The spacing insures that the striker pole 50, when placed in the arc of rotation of the safety device 10, will contact the lanyard 37 prior to any contact with the pipe segment 11. Since mobile irrigators normally move very slowly, the deflection of the lanyard will trip the micro-switch to 40 to shut down the irrigator drive mechanism, prior to any conceivable contact of the striker pole 50 with the pipe segment 11.”  See also Col. 3, lines 33 – 44.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot irrigation system that has multiple spans wherein each tower has a control unit or solid state tower box that communicates with the main pivot controller via a bus or power line communications as in Thatcher with a pivot irrigation system that can sense the alignment and when a certain degree of misalignment is sensed can shut down the rotating irrigation system as in Peterson in order to maintain individual alignment of spans and stop moving the pivot irrigation when an obstruction is present or the degree of misalignment is beyond a certain amount.  (Col. 1, lines 21 – 40)

Regarding claim 20,
Thatcher and Peterson teach the elements of claim 19 which claim 20 depends. Peterson also teaches that the particular tower control unit comprises a sensor unit configured to measure one or more signals indicative of a collision condition. (Col. 1, lines 54 – 56: “…to stop the movement of the irrigator when it approaches within a predetermined distance of an obstruction.” Col. 2, lines 58 – 64: “The lanyard 37 is operatively connected to an electrical sensor member 39 mounted on one of the bottom brackets via attachment to a single or double acting micro-switch 40. The sensor member 39 is further tied into the mobile unit 14 directly or indirectly via the control member 15, via an electrical connection 41.” Col. 2, lines 29 – 30: “…sense the alignment of the pipe segments 11, and shut down the mobile unit 14…”) 

Claims 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Abts et al. (US PG Pub. No. 20170349060) herein “Abts.” 

Regarding claim 25,
Thatcher teaches the elements of claim 13 which claim 25 depends. Thatcher does not teach determining a failure or possible failure based on the measured operating conditions. However, Abts does teach at the one or more processors (controllers) are configured to determine a failure or anticipated failure based on the measured one or more signals indicative of the one or more operational conditions. (Par. 0026: “often may encounter a multitude of technical and operational complications such as underinflated wheel 36 tires, malfunctioning variable-speed drive controllers 39, defective electric motors 38, inoperative wheel gearboxes 32, and wheels 36 slipping and getting stuck in the mud. These drivetrain component complications, however, may often times be mitigated and continuous operation maintained if they are detected in advance of catastrophic failure.”  Par. 0005: “…may often encounter a multitude of technical and operational complications such as underinflated wheel tires, malfunctioning variable-speed drive controllers, defective electric motors, inoperative wheel gearboxes, and wheels slipping and getting stuck in the mud at recurring locations in the field. These complications, however, may often times be mitigated and continuous operation maintained if detected in advance of catastrophic failure.”  Par. 0030: “Variable-speed drive controllers 39 are commonly used in electro-mechanical drive systems to control electric motor 38 speed and torque by varying the electric motor 38 input frequency and voltage. During operation, these variable-speed drive controllers 39 often use internal power sensors 60 to measure, monitor, record, receive, obtain, detect, store and display status information such as power (kilowatts), voltage (volts), frequency (Hertz), current (amperes), etc., pertaining to the electric power of the variable-speed drive controller 39 supplied to the electric motor 38. Such status information may simply represent various electric power data 64 being supplied to the electric motor 38 of a variable-speed drive assembly 35 and may further be measured, monitored, recorded, received, obtained, detected, stored and displayed by a variety of conventional external electric power sensors 60, sometimes also referred to as electric power meters, electricity meters, voltmeters, ammeters, wattmeters, frequency meters, etc. In the event of complications resulting from underinflated wheel 36 tires, malfunctioning variable-speed drive controllers 39, defective electric motors 38, inoperative wheel gearboxes 32, and wheels 36 slipping and getting stuck in the mud at recurring locations in the field, the historical electric power data trends 52 may deviate substantially from the electric power data 64 sensed when the drivetrain components are operating properly and the variable-speed drive assembly 35 is functioning normally.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot irrigation system that has multiple spans wherein each tower has a control unit or solid state tower box that communicates with the main pivot controller via a bus or power line communications as in Thatcher with determine a failure based on measured signals of operating conditions as in Abts in order to allow the operator to attend to the drivetrain component complication before catastrophic failure may occur that may ultimately result in irrigation system downtime. (Par. 0049) 

Regarding claim 26,
Thatcher and Abts teach the elements of claim 25 which claim 25 depends. Abts also teaches that the communication circuitry of the particular drive tower is configured to transmit a control signal to one or more portions of at least one of the particular drive tower or one or more additional drive towers to adjust a state of at least one of the particular drive tower or the one or more additional drive towers based on the anticipated failure event. (Par. 0043: “Such computations may involve comparing historical electric power data trends 52 of electric power data 64 such as kilowatts, voltage, frequency and amperes being supplied to the electric motor 38 by the variable-speed drive controller 39 for the real-time electric power data 64 being supplied, measured, recorded, stored and displayed during current operations. This could be as simple as pre-determining an acceptable electric power data threshold 54 or limit for each position-based electric power data node 50 that would trigger an event to immediately notify the irrigation system 1 operator of a complication with a drivetrain component of a particular variable-speed drive assembly 35. Whether these computations take place at the irrigation system 1 via a variable-speed drive controller 39 or connected external memory 44 and external processor 45, or at a remote location via a remote supervisory computer or mobile device 46 or similar, the irrigation system 1 operator may be notified remotely of the resulting diagnosis by way of wireless data communications.” Par. 0044: “In addition to variable-speed drive assembly 35 diagnostics and real-time status notifications to the irrigation system 1 operator, the capability to remotely install or modify the software or firmware of the processor 45 via OTA (over-the-air) programming may present the irrigation system 1 operator an opportunity to easily change the operational characteristics of the processor 45 without having to be physically present in the event that modifications may be required to enhance the performance of the variable-speed drive assembly 35 of a wheel tower structure 30 of an irrigator span.” See also Par. 0034, 0049.) 

Regarding claim 27,
Thatcher and Abts teach the elements of claim 25 which claim 27 depends. Abts also teaches that the communication circuitry of the particular drive tower is configured to transmit a notification to at least one of a remote server or a user device based on the anticipated failure event. (Par. 0045: “There may be several methods by which to incorporate wireless data communications into the processor 45. The first method simply plugs in or connects, either via a wire using a serial communications protocol as described above or wirelessly, the processor 45 directly to a wireless data communications device 42, e.g., cellular modem, satellite modem, digital radio modem, analog radio modem, WPAN (wireless personal area networks) modem such as Bluetooth or Wi-Fi, etc., capable of wirelessly communicating data to and from a remote supervisory computer or mobile device 46 or similar.” See also Par. 0046 – 0055.) 

 
Claims 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Malsam2 (US PG Pub. No. 20140326808) herein “Malsam.” 

Regarding claim 28,
Thatcher teaches the elements of claim 13 which claim 28 depends. Thatcher does not teach an edge computing device.  However, Malsam does teach at the plurality of tower control units are configured for edge computing to determine one or more operational conditions. (Par. 0026: “In an implementation, a sensor 144 is configured to continually monitor (determine) the alignment values (e.g., angles) of the corresponding spans 106, 108, 109. In turn, the variable-drive control unit 143 is configured to furnish a drive unit signal configured to cause the corresponding drive unit 118 to continuously modify the speed of the drive unit 118 (e.g., modify the speed of the switched reluctance motor 142) to re-align the corresponding mis-aligned span 106, 108, 109. Thus, the variable-drive control unit 143 is configured to continuously provide signals, based upon the sensor 144 signal, to cause at least substantially near-perfect (e.g., near-horizontal alignment) between the corresponding spans by way of the switched-reluctance motors 142. For example, the speed of the drive unit 118 may be varied (via one or more drive unit signals) based upon a deviation from a zero degree (0.degree. span to span alignment). In one or more implementations, the irrigation system 100 (e.g., sensors 144, variable-drive control unit 143, etc.) may utilize one or more motor control techniques to adjust the speed of the drive units 118 and/or measure the alignment of a particular span. For example, the irrigation system 100 may utilize a proportional-integral-derivative control algorithm, or the like, to fine tune the speed of a particular drive unit 118. The variable-drive control unit 143 is configured to continuously furnish one or more drive unit signals to the drive units 118 when the sensor 144 determines that a particular span is mis-aligned.” Par. 0027: “Thus, in operation, drive unit (control) signals configured to adjust the set speed of a particular drive unit 118 are furnished to the particular drive unit 118, which causes a drive unit speed adjustment. As described above, the drive unit signals may be based on potentiometer signals, captive alignment sensor signals, laser based alignment sensor signals, non-contact proximity sensor signals, and/or other parameters useful in determining a new set speed for a particular drive unit. As described above, the variable-drive control unit 143 includes a processor 202 that is configured to receive and to utilize data (information) from the tower structures 110, 111, 112 in determining the set speed for a particular drive unit 118. In an implementation, the processor 202 may comprise a microcontroller that includes dedicated logic (e.g., circuitry) for controlling the variable-drive units 118 and/or the switched reluctance motors 142. For example, the variable-drive control unit 143 may be in communication with each of the tower structures 110, 111, 112 by way of sensors 144, or the like. As described above, this may allow for finer speed control and dynamic alignment correction of the irrigation system 100.” Par. 0009. Examiner’s Note – See also figures 1D and 2 that show each tower variable drive unit 118 and the variable-drive control unit 143 that comprises a processor 202 and memory 204. It is known in the art that an edge computing device is one that contains computing and storage resources at a local location where data is produced.  Thus each tower has their own processor and memory.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pivot irrigation system that has multiple spans wherein each tower has a control unit or solid state tower box that communicates with the main pivot controller via a bus or power line communications as in Thatcher with each tower having their own control unit that has a processor and memory detailing an edge computing device as in Malsam in order to have a local processor receive and use information from each tower structure to adjust and align each tower unit. (Par. 0027)


Regarding claim 29,
Thatcher teaches the elements of claim 13 which claim 29 depends. Malsam teaches that at least one tower control unit of the plurality of tower control units is configured as one or more parent tower control units, and one or more tower control units of the plurality of tower control units are configured as one or more child tower control units, wherein the one or more parent tower control units are configured to perform one or more processing functions for the one or more child tower control units. (Par. 0031: “The actual position of the extension arm and the main section assembly is determined (Block 404). As described above, a position of the main section assembly 104 is determined utilizing a position-determining device 133A that provides positional data representing a position of the main irrigation assembly 104 to the control device 130. Similarly, the position-determining device 133B is configured to furnish positional data representing a position of the extension arm 123 to the control device 130. Once the positions are determined, a desired position of an extension arm is determined (Block 406). In an implementation, the control device 130 configured to utilize the look-up table to determine a desired position of the extension arm 123 based upon the current position of the main section assembly 104.” See also Par. 0029 and 0021.) 

Regarding claim 30,
Thatcher teaches the elements of claim 13 which claim 30 depends. Malsam teaches that at least a master control unit, (control device 130) wherein the
master control unit includes at least one of a processor and communication
circuitry, wherein the processor is configured to: receive, from the one or more sensor units, one or more measured signals indicative of one or more operational conditions of at least one of one or more drive towers or one or more pipe spans;
determine the one or more operational conditions based on the one or more
measured signals indicative of one or more operational conditions; and
transmit an instruction to one or more portions of at least one of the
particular drive tower or one or more additional drive towers to adjust a state of at
least one of the particular drive tower or one or more additional drive towers. (Par. 0025: “As shown in FIG. 1D, each of the sensors 144 is in communication with the respective variable-drive control unit 143. In a specific implementation, the sensors are in direct electronic communication with the corresponding variable-drive control unit 143. Previously, irrigation systems may have employed rod-and-switch actuators. These actuators may be replaced with the sensors 144 configured to monitor (e.g., determine) the span-to-span alignment of the irrigation system 100. For example, the sensors 144 are configured to determine an angle between the corresponding spans. In one or more implementations, the sensors 144 may be potentiometers, captive alignment sensors, laser based alignment sensors, non-contact proximity sensors, or other devices capable of quantifiably measuring the span alignment (e.g., determining an angle value between the corresponding spans) rather than merely determining if the respective span 106, 108, 109 is out of alignment beyond a preset maximum value. As described above, the sensors 144 (potentiometers, the captive alignment sensors, the laser based alignment sensors, and/or the non-contact proximity sensors) are in electronic communication with the variable-drive control unit 143. In response, the variable-drive control unit 143 is configured to furnish (e.g., provide, generate, transmit) one or more drive unit signals to control the switched reluctance motor 142. For example, the processor 202 of the variable-drive control unit 143 is configured to translate the angle information furnished by the sensor 144 into speed information that is utilized to control the switched reluctance motor 142 (e.g., control the speed of the corresponding span 106, 108, 109). Thus, the variable-drive control unit 143 may furnish one or more drive unit signals that are configured to cause a specified drive unit 118 to modify the speed (e.g., increase the speed, decrease the speed) of the unit 118 (e.g., switched reluctance motor 142), which causes the corresponding span 106, 108, 109 to vary in speed. In an implementation, the control device 130 may be configured to communicate with each variable-drive control unit during operation of the irrigation system 100. For example, the variable-drive control unit 143 may be configured to furnish diagnostic and/or performance information regarding the variable-drive unit 118 to the control device 130.” See also Par. 0002, 0008, and claim 1, 7, and 13.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Moeller et al. (U.S. PG Pub. No. 20200113144) also teaches the elements of at least claim 1 wherein an irrigation system comprising: a pipeline including a plurality of pipe spans; (Par. 0003: “Modem center pivot and linear irrigation systems generally include interconnected spans ( e.g., irrigation spans) supported by one or more tower structures to support the conduits (e.g., water pipe sections).” See also Par. 0022 and figure 1.)
a plurality of drive towers; (See figures 1 and 3, towers items 104, 106, 108, 110, and items and Par. 00007: “…plurality of drive towers…”) 
 and a plurality of tower control units, (tower boxes 324, 326, 328. Par. 0027: “With reference now to FIG. 3, further aspects of the present invention shall now be further discussed. As shown in FIG. 3, the power/control system of the present invention 300 may preferably include a control/pivot panel 302 which preferably provides control signals and power to a series of intermediate solid-state tower boxes 324, 326, 328 and a last regular drive unit tower box 330 which control respective drive motors 332, 334, 336, 338. As shown, each solid-state tower box preferably further includes one or more alignment sensors 316, 318, 320. The alignment sensors 316, 318, 320 preferably may be contact or non-contact sensors. Further, additional sensors may further be included such as environmental sensors, GPS sensors, other geolocation sensors and the like without limitation.”)   wherein a particular tower control unit is disposed on a particular drive tower of the plurality of drive towers, wherein the particular drive tower is mechanically coupled to a first pipe span and a second pipe span of the plurality of pipe spans, wherein the particular tower control unit comprises: (Par. 0007: “To address the shortcomings presented in the prior art, the present invention provides a system for providing power and alignment control within an irrigation system having at least two spans and a drive system for moving the spans. According to a first preferred embodiment, the present invention includes a method for maintaining the alignment of an irrigation system having a plurality of connected spans and a plurality of drive towers for moving the connected span around a center pivot having a pivot controller.” See also Par. 0008, Moeller claim 1, and figures 1 and 3.) 
one or more processors; (Par. 0007: “…a plurality of drive towers for moving the connected span around a center pivot having a pivot controller. Alternatively, a linear cart could be substituted for the center pivot.” Par. 0024: “The controller 202 preferably provides processing functionality for the control device 200 and may include any number of processors, micro-controllers, or other processing systems. The controller 202 may execute one or more software programs that implement techniques described herein. The memory/data storage module 204 is an example of tangible computer-readable media that provides storage functionality to store various data associated with the operation of the control device 200, such as the software program and code segments mentioned above, or other data to instruct the controller 202 and other elements of the control device 200 to perform the steps described herein. The data storage module 204 may include, for example, removable and non-removable memory elements such as RAM, ROM, Flash (e.g., SD Card, mini-SD card, micro-SD Card), magnetic, optical, USB memory devices, and so forth.” Par. 0031: “Referring to FIG. 3, based on the received alignment signals from their respective alignment sensors 316, 318, 320, the drive tower controllers within each drive tower box 324, 326, 328 may preferably make continual, independent adjustments to the operating rates of their respective drive motors 332, 334, 336 so that the detected off-set angles are reduced until they are within the optimal band 406.”) 
one or more memory units; (Par. 0024 – Cited above.) and 
communication circuitry configured to transceive one or more signals between the particular tower control unit and one or more additional tower control units.  (Par. 0026: “Although discussed with respect to a power line BUS 208, the system of the present invention may further and/or alternatively communicate with one or more networks through a variety of components such as wireless access points, transceivers and so forth, and any associated software employed by a variety of components ( e.g., drivers, configuration software, and so on). As further shown, the control device 200 may be in communication with each drive tower controller 210, 212, 214, 216 to control movement of the irrigation system 100. Further, the control device 200 may preferably further include multiple inputs and outputs to receive data from sensors and other monitoring devices as discussed further below.”  Par. 0029: “As further shown, the control/pivot panel 302 in accordance with a preferred embodiment of the present invention may preferably include a main pivot controller 304 connected to a power-line carrier (PLC) terminal 312 which controls and directs power to downstream intermediate solid-state tower boxes 324, 326, 328 and a last regular drive unit tower box 330. According to a preferred embodiment, the pivot controller 304 is preferably connected to the PLC terminal 312 via a communication connection 308 (i.e. RS-232) or the like. According to a still further preferred embodiment, the pivot panel 302 preferably is connected to and provides power and control signals through the PLC terminal 312 to the downstream solid-state tower boxes 324, 326, 328 via a power-line BUS 314.” See also Par. 0004: “…that each alignment be performed as a lengthy sequence of interactions between drive towers.” See also Par. 0032 and figures 1 – 3.) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note – Thatcher teaches the element of drive towers to which the control units are attached. See also Malsam cited below for claims 28 – 30 rejections. 
        2 Examiner’s Note – There are many overlapping limitations between Thatcher and Malsam.